Citation Nr: 1328106	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  06-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for Myasthenia Gravis (MG).


REPRESENTATION

Appellant represented by: The American Legion 


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active military service March 1987 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim for service connection for Myasthenia Gravis.  The Board denied the claim in October 2011.  The Veteran appealed the Board's October 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  While his case was pending at the Court, the Veteran's representative, and VA General Counsel, filed a Joint Motion to Vacate and Remand the claim.  In May 2012, the Court granted the Joint Motion, vacated the Board's October 2011 decision, and remanded the issue for compliance with the terms of the Joint Motion.  In January 2013, the Board remanded the claim for additional development.  

In September 2009, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the above-cited RO.  A transcript of the hearing is associated with the claims file. 


REMAND

The Veteran contends that service connection is warranted for Myasthenia Gravis.  He argues that during service he suffered from a number of symptoms, to include muscle weakness and lethargy, that were the initial manifestations of his Myasthenia Gravis (the Veteran's specific instances of claimed inservice symptoms are discussed in greater detail, infra).

In January 2013, the Board remanded this claim.  Inter alia, the Board directed that the claims file be sent to a neurologist to have him or her provide an opinion as to the etiology of the Veteran's Myasthenia Gravis. 

In July 2013, an opinion was obtained from M.N.A., M.D., on a fee-basis, that is unfavorable to the claim.  Dr. A did not indicate that he was a neurologist.  

In a brief, dated in July 2013, the Veteran's representative argued that a remand is warranted for another opinion, in part, because Dr. A is not a neurologist.  Rather, the representative argued that he is a family practitioner.  The representative's argument is corroborated by the Board's own research.  The representative further argued that a remand was required because the Board's remand language implicitly required an examination, but that the Veteran was not afforded an examination.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).  Under the circumstances, on remand, the Veteran's clams file should be forwarded to a neurologist for an examination, and an etiological opinion.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined by a neurologist, and to have him or her provide an opinion as to the etiology of the Veteran's Myasthenia Gravis.  After a review of the claims files and this remand, the neurologist must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's currently diagnosed Myasthenia Gravis had its onset in, or is otherwise etiologically related to, his period of military service. 

In formulating a response to the above-cited question, the neurologist is requested to comment on the following service and post-service medical evidence: 

(a) Service treatment reports, dated in July and October 1987, reflecting that the Veteran experienced dizziness while running and sustained a right foot strain, respectively; 

(b) May 1989 service treatment record, showing that the Veteran complained, in part, of always being tired for the previous five (5) months; 

(c) A July 1989 service treatment report, showing that the Veteran was diagnosed as having a muscle strain, overworked muscle, after he complained of low back pain; 

(d) October, November, and December 1989, service treatment reports, containing diagnoses of alopecia areata;

(e) May 1991 service treatment report, showing that the Veteran sustained a concussion after he was found confused and searching for something in the barracks.  It was noted that he had been wrestling one hour previously, and that he had struck the back of his head on the wall; 

(f) November 2004 reports, prepared by L. P. L., M. D., D. E., ARNP and K. C. ARNP, wherein each clinician provided a positive medical opinion in support of the Veteran's position that his Myasthenia Gravis manifested during military service, based on symptoms that he experienced during that time. 

(g) October 2011 report, prepared by M. S., M. D., containing the opinion that the stress of military life, as well as the "preparation and call to fight" in the Iraq War more likely than not triggered the onset of the Veteran's Myasthenia Gravis; and

(h) December 2009 VHA neurologist's opinion that there was little evidence to support the Veteran's claim that his symptoms of Myasthenia Gravis occurred during his period of active military service or within a year of discharge

The neurologist must take a complete history from the Veteran as to the onset, nature and progression of the MG symptoms, to include his contention that the symptoms of dizziness, foot, leg and low back pain, blurred vision, muscle weakness, and fatigue, that he suffered in service were the initial manifestations or pressures of his Myasthenia Gravis.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his Myasthenia Gravis symptoms, the neurologist must state this, with a fully reasoned explanation.

The neurologist must also provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the neurologist is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the neurologist to use his or her medical expertise and training to render an opinion.

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case that considers all evidence added to the claims file, and should be afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).






